 



EXHIBIT 10.1
COUNTRYWIDE FINANCIAL CORPORATION
STOCK APPRECIATION RIGHT AGREEMENT
     This “Agreement” is made as of [INSERT DATE] (the “Grant Date”) between
Countrywide Financial Corporation (the “Company”) and you (the “Participant”).
     In accordance with the 2000 Equity Incentive Plan of Countrywide Financial
Corporation (Amended and Restated Effective June 16, 2004) (the “Plan”), the
Company has granted to the Participant this Stock Appreciation Right (“SAR”)
which represents the right to receive the aggregate dollar value of appreciation
(“Appreciation”) in the Fair Market Value, as defined in the Plan, of the
Company’s Common Stock, par value $0.05 per share, on the number of shares (the
“Granted Shares”) set forth on the SAR Statement (the “Statement”) linked
electronically hereto. The Appreciation shall be computed by multiplying (A) the
excess, if any, of (i) the Fair Market Value of a share of Stock on the Exercise
Date (as defined below), over (ii) the Fair Market Value of a share of Stock on
the Grant Date (the “Grant Price”), times (B) the number of Granted Shares
exercised. The Appreciation shall be payable by the Company only in shares of
Stock. This SAR is in all respects limited and conditioned as hereinafter
provided, and is subject to the terms and conditions of the Plan. Capitalized
terms not defined herein shall have the meaning ascribed to them in the Plan.
     1. Grant and Vesting of SAR. This Agreement along with the Statement
evidences the Company’s grant to the Participant as of the Grant Date, the right
to exercise, on the terms and conditions described in this Agreement and in the
Plan, all or a portion of the SAR, and become entitled to payment of the
Appreciation with respect to the exercised portion of the SAR. The SAR shall
become exercisable if, and only if, the employee is employed by the Company at
all times from the Grant Date through the relevant vesting date pursuant to the
following schedule:

      Cumulative Percentage of     Shares Exercisable   Vesting Date 33%  
[INSERT DATE]       66%   [INSERT DATE]       100%   [INSERT DATE]

The SAR shall vest and become fully exercisable upon termination of employment
as a result of Death, Disability or attainment of Normal Retirement Age, as
defined in the Plan. This SAR shall expire at 5:00 p.m., central time, on the
fifth anniversary of the Grant Date (the “Expiration Date”).
     2. Exercise and Payment of Appreciation. Upon exercise of all or a portion
of this SAR as required by the Company, the Participant shall be paid that
number of shares of Stock equal to the quotient of (i) the Appreciation
applicable to the number of Granted Shares to which this SAR is exercised
divided by (ii) the Fair Market Value of a share of Stock on the date such
notice was received by the Company (the “Exercise Date”), less any shares of
Stock

 



--------------------------------------------------------------------------------



 



withheld to satisfy obligations for the payment of withholding taxes and other
tax obligations relating to this SAR, as specified in paragraph 7. The shares of
Stock so determined shall be registered in the name of the person or persons so
exercising this SAR (or, if this SAR shall be exercised by the Participant and
if the Participant shall so request in the notice exercising this SAR, shall be
registered in the name of the Participant and the Participant’s spouse, jointly,
with right of survivorship or a trust established by the Participant for estate
planning purposes) and shall be delivered as provided above to or upon the
written order of the person or persons exercising this SAR. In the event this
SAR is exercised by any person or persons after the legal disability or Death of
the Participant, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this SAR. All shares of Stock that
shall be delivered upon the exercise of this SAR as provided herein shall be
fully paid and non-assessable by the Company.
3. Termination of SAR and Acceleration of Vesting.
     (a) Effect of Termination of Employment or Service. This SAR shall
terminate upon or following the Participant’s termination of employment with the
Company and its Subsidiaries as follows:
          (i) In the event the Participant’s employment terminates for any
reason other than Death, Disability, Cause or Retirement, then the Participant
may at any time within three (3) months after his or her termination of
employment, exercise this SAR to the extent, and only to the extent, the SAR or
portion thereof was exercisable at the date of such termination.
          (ii) In the event the Participant’s employment terminates, other than
as a result of Death, Disability, Normal Retirement or Cause, and the
Participant returns to employment with the Company within three (3) months after
the termination, the termination will have no effect on the SAR and the
Participant shall have the same number of shares and the same vesting schedule
set forth in this Agreement.
          (iii) In the event the Participant’s employment terminates as a result
of Disability, then the Participant may at any time within one (1) year after
such termination exercise such SAR.
          (iv) In the event the Participant’s employment terminates for Cause,
the SAR shall terminate immediately and no rights thereunder may be exercised.
          (v) In the event the Participant dies (x) within three (3) months
after termination as described in clause (i) above, then, to the extent it is
not exercisable, the SAR shall become immediately and fully exercisable; or
(y) within one (1) year after termination as a result of Disability as described
in clause (iii) above or Retirement under clause (vi) below, then the SAR may be
exercised at any time within one (1) year after the Participant’s Death by the
person or persons to whom the Participant’s rights pass by transfer or
Beneficiary Designation, as the case may be, or, absent such a transfer or
Beneficiary Designation, as the case may be, by the person or persons to whom
such rights under the SAR shall pass by will or the laws of descent and
distribution.

2



--------------------------------------------------------------------------------



 



          (vi) In the event the Participant terminates employment as a result of
Retirement, the Participant may at any time within one (1) year after
termination of service by reason of Retirement, exercise such SARs to the
extent, and only to the extent, the SAR or portion thereof was exercisable at
the date of such termination.
     (b) Effect of a Corporate Change. In the event of a Corporate Change,
(1) all SARs outstanding on the date of such Corporate Change shall become
immediately and fully exercisable and (2) a Participant shall be permitted to
surrender for cancellation within sixty (60) days after such Corporate Change,
any SAR or portion of a SAR to the extent not yet exercised and the Participant
will be entitled to receive a payment in shares of Stock equal in value to the
excess, if any of (x) the greater of (i) the Fair Market Value, on the date
preceding the date of surrender of the Granted Shares subject to the SAR or
portion thereof surrendered, or (ii) the Adjusted Fair Market Value of the
Granted Shares subject to the SAR or portion thereof surrendered over (y) the
aggregate Grant Price for such Granted Shares under the SAR or portion thereof
surrendered; provided however, that in the case of a SAR granted within six
(6) months prior to the Corporate Change to any Participant who may be subject
to liability under Section 16(b) of the Exchange Act, such Participant shall be
entitled to surrender for cancellation his or her SAR during the sixty (60) day
period commencing upon the expiration of six (6) months from the date of grant
of any such Option.
     4. Non-Transferability of SAR. This SAR or portion hereof may be
transferable or assignable to a member or members of the Participant’s
“immediate family,” as such term is defined in Rule 16a-1(e) under the Exchange
Act, or to a trust for the benefit solely of a member or members of the
Participant’s immediate family, or to a partnership or other entity whose only
owners are members of the Participant’s immediate family (such transferee being
a “Participant”), subject to the terms and conditions of the Plan. No SAR
granted under the Plan, nor any interest in such SAR, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner,
other than pursuant to the Beneficiary Designation, by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order.
     5. Rights of the Participant. No Participant shall be deemed for any
purpose to be the owner of any Granted Shares subject to any SAR unless and
until (a) the SAR shall have been exercised pursuant to the terms thereof,
(b) the Company shall have issued and delivered the shares of Stock to the
Participant and (c) the Participant’s name shall have been entered as a
stockholder of record on the books of the Company. Thereupon, the Participant
shall have full voting, dividend and other ownership rights with respect to such
Granted Shares.
     6. Adjustment. If the outstanding shares of Stock or other securities of
the Company, or both, for which a SAR is then exercisable or as to which a SAR
is to be settled shall at any time be changed or exchanged by declaration of a
stock dividend, stock split or reverse stock split, combination of shares,
recapitalization, or reorganization, the number and kind of shares of common
stock or other securities which are subject to the Plan or subject to any SARs
theretofore granted, and the exercise or settlement prices of such SARs, shall
be automatically appropriately and equitably adjusted so as to maintain the
proportionate number of shares or other securities without changing the
aggregate exercise or settlement price; provided, however, that such adjustment
shall be made only to the extent that such adjustment will not affect the status
of a SAR which was intended to qualify as “performance based compensation” under
Internal Revenue Code section 162(m) at the time of grant. If the Company

3



--------------------------------------------------------------------------------



 



recapitalizes or otherwise changes its capital structure, or merges,
consolidates, sells all of its assets or dissolves (each of the foregoing a
“Fundamental Change”), then thereafter upon any exercise of a SAR theretofore
granted, the Participant shall be entitled to purchase under such SAR, in lieu
of the number of shares of Stock as to which such SAR shall then be exercisable,
the number and class of shares of stock, securities, cash, property or other
consideration to which the Participant would have been entitled pursuant to the
terms of the Fundamental Change if, immediately prior to such Fundamental
Change, the Participant had been the holder of record of the number of shares of
Stock as to which such SAR is then exercisable.
     7. Withholding. Subject to limitations set forth in the Plan, the Company
shall have the right to deduct from any distribution of shares of Stock to any
Participant, an amount equal to the federal, state and local income taxes and
other amounts as may be required by law to be withheld (the “Withholding for
Taxes”) with respect to any SAR. If a Participant is entitled to receive shares
of Stock upon exercise of a SAR, the Participant shall pay the Withholding for
Taxes to the Company prior to the issuance of such shares of Stock.
Notwithstanding the preceding sentence, all or any portion of the taxes required
to be withheld by the Company or, if permitted by the Committee, desired to be
paid by the Participant, in connection with the exercise of a SAR, at the
election of the Participant, may be paid by the Company by withholding shares of
Stock otherwise issuable or subject to a SAR. Any such election is subject to
such conditions or procedures as may be established by the Committee and may be
subject to disapproval by the Committee.
     8. Amendments and Termination. The Board (or a duly authorized committee of
the Board) may amend, alter or discontinue the Plan at any time but, except as
provided pursuant to the anti-dilution adjustment of the Plan, no such amendment
shall, without the approval of the stockholders of the Company: (a) increase the
maximum number of shares of common stock for which SARs may be granted under the
Plan; (b) reduce the price at which SARs may be granted below the price provided
for in Section 6.2 of the Plan; (c) reduce the grant price of outstanding SARs;
(d) extend the term of the Plan; (e) change the class of persons eligible to be
Participants; and (f) impair the rights of any Participant without such holder’s
consent.
     9. Beneficiary Designation. The Participant may file with the Company a
written designation of a beneficiary or beneficiaries under the Plan and may
from time to time revoke or amend any such designation. Any designation of
beneficiary shall be controlling over any other disposition, testamentary or
otherwise; provided, however that if the Company is in doubt as to the
entitlement of any such beneficiary to any SAR, the Committee may determine to
recognize only the legal representative of the Participant in which case the
Company shall not be under any further liability to anyone.
     10. Participant Statement and Modifications. The SAR granted to the
Participant under this Agreement, the Grant Date, and its Grant Price and
vesting schedule with respect thereto, shall be set forth on the Statement. The
Participant hereby acknowledges and agrees that the Statement may be revised
from time to time by the Company to reflect additional grants of SARs, exercises
of SARs and any permitted modifications to the Plan and SARs granted thereunder.
Unless the Participant provides written notice to the Company’s Manager, Equity
Benefits within thirty (30) days of receipt of a revised Statement at the
principal office of the Company in Calabasas, California, or such other
addresses as may be communicated to the Participant, the Statement (including
any revisions incorporated therein) shall be binding on the Participant, without
further notice to or acknowledgment by the Participant. If

4



--------------------------------------------------------------------------------



 



no notice is received from the Participant within the thirty (30) day period,
then the Participant shall be deemed to have acknowledged that the Statement, as
revised, is binding with respect to the information contained therein.
     11. No Right of Employment. Nothing in this Agreement, the Plan or
Statement shall be construed as creating any contract of employment or
conferring upon the Participant any right to continue in the employ or other
service of the Company or limit in any way the right of the Company to change
such person’s compensation or other benefits or to terminate the employment or
other service of such person with or without cause or notice of any kind.
     IN WITNESS WHEREOF, by clicking the Accept Button below, the Optionee
acknowledges acceptance of the terms and conditions of this Agreement.
[PREPARE FOR ELECTRONIC ACCEPTANCE]

5